580 F. Supp. 1259 (1984)
George T. DAGGETT, Plaintiff,
v.
Irwin I. KIMMELMAN, etc., et al., Defendants,
and
Edwin B. FORSYTHE, et al., Plaintiffs,
v.
Thomas H. KEAN, etc., et al., Defendants,
James J. Florio, et al., Intervenors.
Civ. A. Nos. 82-297, 82-388.
United States District Court, D. New Jersey.
February 17, 1984.
As Amended March 5, 1984.
*1260 George T. Daggett, pro se.
Hellring, Lindeman, Goldstein & Siegal by Bernard Hellring, Jonathan L. Goldstein, John Sheridan, Robert S. Raymar, Stephen L. Dreyfuss, Newark, N.J., for plaintiffs in No. 82-388.
Michael R. Cole, Michael R. Clancy, William Harla, Deputy Attys. Gen., Trenton, N.J., for defendants.
Greenstone & Sokol by Leon J. Sokol, Hackensack, N.J., for defendant-intervenor Orechio.
Marinari & Farkas, P.C. by Lawrence T. Marinari, Kenneth J. Guido, Jr., Trenton, N.J., for defendant-intervenor Karcher.
Sills, Beck, Cummis, Zuckerman, Radin & Tischman by Clive S. Cummis, Charles J. Walsh, Jerald D. Baranoff, Angelo J. Genova, Newark, N.J., for defendant-intervenors Florio, et al.
Joseph F. Shanahan, Lambertville, N.J., and Ralph Fucetola, III, North Arlington, N.J., for proposed plaintiff-intervenors Magee, et al.
Frank Askin, Newark, N.J., proposed defendant-intervenor pro se.
Before GIBBONS, Circuit Judge, FISHER, Chief Judge, and BROTMAN, District Judge.

OPINION
GIBBONS, Circuit Judge:
These consolidated cases are before us on remand from the Supreme Court, which on June 22, 1983 affirmed this court's holding that P.L.1982, c. 1 (codified at N.J.Stat. Ann. § 19:46-5 (West Supp.1983-84) (hereinafter Feldman Plan)), creating districts for the election of Members of the House of Representatives from New Jersey, is unconstitutional, and enjoining the defendant state officers from conducting primary or general congressional elections under its terms.[1] This court's prior order fixed March 22, 1982 as the date for enactment by New Jersey of a new constitutional congressional redistricting plan, and provided that if no such plan was enacted by that date the court would convene to undertake further proceedings. Because the Supreme Court, on March 15, 1982, issued a stay of this court's injunction,[2] the 1982 congressional election took place under the Feldman Plan. The Supreme Court's affirmance of this court's order, however, restored the injunction. On December 19, 1983, this court fixed February 3, 1984 as the date by which New Jersey could enact a constitutional congressional redistricting plan, and February 7, 1984 as the date of a hearing on further proceedings if no such plan was enacted.
*1261 On January 5, 1984 the New Jersey Legislature adopted Senate Bill 3564, but that bill was vetoed by Governor Thomas H. Kean, and had insufficient support for reenactment over his veto. Since no legislation was adopted in the time permitted by this court's December 19, 1983 order, we convened on February 7, 1984 and held a hearing on further relief.
At that hearing six separate redistricting proposals were advanced by various parties. No party urged that the next New Jersey congressional election be held on an at-large basis without districts. Instead, the parties unanimously urged that the court select the plan, among those admitted in evidence, which satisfied the constitutional standards for congressional districts, while most nearly satisfying non-constitutional criteria for fair districting. Thus the parties urged that the court should adopt a remedy similar to that adopted, following the 1970 decennial census, in David v. Cahill, 342 F. Supp. 463 (D.N.J.1972). We note in passing that although the decree in David v. Cahill did not so require, the redistricting plan which it adopted was utilized for New Jersey congressional elections until the 1980 decennial census rendered it obsolete.
The population of New Jersey in the 1980 decennial census, as most recently corrected by the Bureau of Census, is 7,365,011. New Jersey is entitled to representation in the House of Representatives by fourteen Representatives; one less than under the 1970 decennial census. Thus the ideal congressional district would have a population of 526,072.
Article I, § 2, as interpreted by the Supreme Court, permits only such limited population variances from the standard of equal district population as "are unavoidable despite a good-faith effort to achieve absolute equality, or for which justification is shown." Karcher v. Daggett, ___ U.S. at ___, 103 S.Ct. at 2658 (quoting Kirkpatrick v. Preisler, 394 U.S. 526, 531, 89 S. Ct. 1225, 1229, 22 L. Ed. 2d 519 (1969)). Moreover, a good-faith effort to achieve absolute equality is not established by producing a redistricting plan with a maximum population deviation "smaller than the predictable undercount in available census data." Karcher v. Daggett, ___ U.S. at ___, 103 S.Ct. at 2658, 2662. Daggett v. Kimmelman, 535 F.Supp. at 983, 985 (Gibbons, J., dissenting). Once it has been established that a redistricting plan "was not the product of a good-faith effort to achieve population equality," the burden shifts "to the State to prove that the population deviations in its plan were necessary to achieve some legitimate state objective." Karcher v. Daggett, ___ U.S. at ___, 103 S.Ct. at 2663. Among the policies which may justify some variance are "making districts compact, respecting municipal boundaries, preserving the cores of prior districts, and avoiding contests between incumbent Representatives." Id. In the prior decision of this court we found that the State had failed to carry its burden of justification with respect to the Feldman Plan, and the Supreme Court affirmed that finding as not clearly erroneous. Id. at ___, 103 S.Ct. at 2665. Finally, the opinion of the court in Karcher v. Daggett, while declining to rely, as a constitutional violation, on the obviously partisan purposes behind the Feldman Plan, recognizes that "[a] federal principle of population equality does not prevent any State from taking steps to inhibit gerry-mandering, so long as a good-faith effort is made to achieve population equality as well." Id. at ___ n. 6, 103 S. Ct. at 2660 n. 6 (emphasis supplied).
While Karcher v. Daggett considers what interests may be taken into account by state legislatures in justifying deviations from the ideal of district population equality based on the decennial census, it also provides useful instruction to district courts faced, as we are, with selecting a districting plan because of a failure in the legislative process. We may take into account at least those factors which the Court has recognized as legitimate, namely: making districts compact, preserving municipal boundaries, preserving cores of prior districts, avoiding contests between incumbents, *1262 and inhibiting gerrymandering. With those factors in mind we turn to the several plans which have been proposed.

A. The Haverly Plan
Taxpayers Political Action Committee, an intervenor, proposed Exhibit IM-1(a), a plan, and exhibit IM-1(b), a district map, produced at its request by C.A. Haverly, an expert in applied mathematics and computer science. Haverly's plan, according to his report, was designed with the objective of keeping the maximum population deviation of any district at less than +/- 1%, preserving municipal boundaries, maximizing compactness and contiguity, avoiding county fragmentation, and preserving population stability from old to new districts. The Haverly plan, while reasonably attractive in other respects, proposes a population variation between the largest and smallest districts of 1.82%. An alternative version proposes a population variation of .85%. This variation between the largest and smallest districts is larger than any which would occur in the plans proposed by other parties. Since we must make a good-faith effort to maximize population equality, we decline to adopt Exhibit IM-1(a) as a remedy.

B. Senate Bill 3564
The Democratic Congressmen, intervenors, urge that the court adopt as a remedy the plan embodied in Senate Bill 3564 which passed the New Jersey Legislature, but was vetoed by Governor Kean. That plan, Exhibit IF-2(c), is reflected in the map, Exhibit D-6. A comparison of Exhibit D-6 with the map of the New Jersey congressional districts resulting from the Feldman Plan reveals that the districts are virtually identical. Some slight changes have been made, by moving municipalities among districts, so as to achieve a low district population of 526,020, and a high of 526,087, or a maximum variation of 67 persons and an absolute mean deviation of 11.50 persons. This plan produces a relative overall range of .01273%, and a relative mean deviation of .00218%.
We need not consider how Exhibit IF-2(c) would have fared had it been validly enacted by the State of New Jersey. Compare Karcher v. Daggett, ___ U.S. at ___, 103 S.Ct. at 2667-78 (Stevens, J., concurring) with id. ___ U.S. at ___, 103 S.Ct. at 2687-90 (Powell, J., dissenting). Senate Bill 3564 is proposed to us as a remedy. As such it does not meet the criteria which we consider relevant to the exercise of our discretion in devising a remedy. First, it does not achieve as small an overall or mean deviation as other plans which are in evidence. While it does succeed in preserving municipal boundaries, the population variances it would maintain are not maintained for that purpose, but rather for the purpose of preserving, as nearly as possible, the districts erected in the Feldman Plan. While Exhibit IF-2(c) preserves the cores of the districts established in the Feldman Plan, those districts are unconstitutional. The plan in Exhibit IF-2(c) has little if any relationship to the cores of districts established under David v. Cahill, and even less relationship to the cores of the last valid New Jersey congressional reapportionment enactment. Exhibit IF-2(c) avoids contests between incumbents. These contests are avoided, however, only because some incumbents moved in 1982 or ran outside their home district, thereby managing to win elections from unconstitutional districts. The most glaring defects in the Feldman Plan, however, are carried forward in Exhibit IF-2(c). These are an obvious absence of compactness, and an intentional gerrymander in favor of certain Democratic Representatives.
The Democratic Congressmen intervenors urge that we must, as a matter of law, adopt Exhibit IF-2(c) as a remedy. Their legal position in this regard is predicated on certain language in White v. Weiser, 412 U.S. 783, 93 S. Ct. 2348, 37 L. Ed. 2d 335 (1973), which is said to require that result. In that case the Supreme Court held that a district court should, in choosing among remedial plans, choose the plan which most closely approximates that selected by a state legislature. Id. at 795, 93 S. Ct. at 2354. The policy dispute in White v. Weiser *1263 among the competing plans was over the district court's rejection of a state policy of avoiding contests among incumbents. The Feldman Plan did not implement such a policy; quite the opposite. It was designed to produce contests among certain Republican incumbents. Moreover, White v. Weiser teaches that "the District Court should defer to state policy in fashioning relief only where that policy is consistent with constitutional norms and is not itself vulnerable to legal challenge." 412 U.S. at 797, 93 S.Ct. at 2355. The State policy embodied in the Feldman Plan was to deviate from the norm of population equality for the patently discernible purpose of partisan advantage. That policy was not merely vulnerable to legal challenge; the challenge succeeded. We owe no deference to an unconstitutional state statute.
The proponents of the plan in Exhibit IF-2(c) urge that in fact the Feldman Plan was not a partisan gerrymander, but only a neutral effort by the legislature and the former Governor to provide for congressional representation roughly equivalent to the voting strength of the Democratic and Republican parties in the state. In support of that contention, they have produced computer generated analyses of the results, in each of the districts proposed in Exhibit IF-2(c), of several statewide elections. The inference they would have us draw from these analyses is that the districts established by the Feldman Plan were in fact non-partisan.
For several reasons we decline the invitation to endorse as a remedy the basic districts set forth in the Feldman Plan. First, the present effort to justify those districts as non-partisan is a thinly veiled effort to relitigate the liability stage of this lawsuit after an affirmance by the Supreme Court of the holding that the Feldman Plan is unconstitutional. We have grave doubt whether, consistent with the Supreme Court's judgment, this court is free to permit such relitigation. Assuming we were free to consider the evidence of hypothetical results, in each district, of elections other than those for Congress, we would not find that evidence of any real relevance. While it is true that congressional elections are frequently affected by the same issues that influence the outcome of presidential and senatorial contests, the patent reality is that they are strongly influenced by the more direct relationship of a Representative with the voters in his own district. Thus the fact that a district may have voted in favor of a senatorial or presidential candidate of one party is hardly a strong predictor of the outcome of a congressional race. The case of a gubernatorial election, which may turn on statewide rather than national or district issues, is even less relevant.
A final contention advanced in favor of Exhibit IF-2(c) is that in the election held under the Feldman Plan all Republican incumbents save one survived the election. With the benefit of such hindsight we are asked to adhere as closely as possible to the districts established in the 1982 legislation. The Supreme Court, however, had the benefit of the same hindsight when, on June 22, 1983, it decided Karcher v. Daggett. The Court undoubtedly was as aware as we are of the unique set of circumstances surrounding that election, such as Representative Fenwick's race for the Senate, which permitted Congressman Courter to run unopposed in the district to which he moved, and Congressman Rinaldo's decision to run outside his home district, which produced results unexpected by those responsible for enacting the Feldman Plan. That statute's unconstitutionality cannot be disregarded merely because its intended partisan results were not fully realized.
Thus we conclude that Exhibit IF-2(c), embodying the provisions of Senate Bill 3564, is not an appropriate remedy for the unconstitutionality of the Feldman Plan. For the same reasons, we conclude that a modification of that plan, which would shift one census block from the proposed eleventh to the proposed tenth district, thereby reducing the variation from 67 to 42 persons, is also an inappropriate remedy.

C. The Hagedorn and Zimmer Plans
The executive branch defendants propose for our consideration two redistricting *1264 plans which were introduced, but not enacted, in the New Jersey Legislature. The first, introduced by Senator Hagedorn as Senate Bill 1111, is reflected in the district map Exhibit D7. The second, introduced by Assemblyman Zimmer, as Assembly Bill 839, is reflected in the district map Exhibit D9. The Hagedorn map produces a high population district of 526,115 and a low population district of 526,055, or a maximum variation of 60 persons, and an absolute mean deviation of 11.50 persons. The relative overall range is .01140% and the relative mean deviation is .00218%. The Zimmer map produces a district with a high population of 526,087 and a district with a low population of 526,020, or a maximum variation of 67 persons, and an absolute mean deviation of 10.92 persons. The Zimmer plan's relative overall range is .01273% and its relative mean deviation is .00207%. A comparison of these deviation figures with those that would result from the adoption of Senate Bill 3564 shows that the numerical differences are so slight as to be irrelevant.
Since neither the Hagedorn nor the Zimmer plans were enacted, the executive branch defendants do not suggest that they come clothed with any mantle of state policy. The districts reflected in Exhibits D7 and D9 are considerably more compact than those in the Feldman Plan, and thus also more compact than those in Senate Bill 3564. Neither splits municipal boundaries, and neither places incumbent representatives in the same district. If the choice were between Senate Bill 3564 and either the Hagedorn or the Zimmer plan, either of the latter two would in our view embody preferable remedial features. And, as between Hagedorn and Zimmer, the slightly lower absolute mean deviation in the Zimmer plan, 10.92 persons, probably would tip the scale in its favor. The Zimmer plan must, however, be compared with one remaining proposal.

D. The Forsythe, et al. Plan
The original plaintiffs in one of these consolidated cases, No. 82-388, were Republican candidates in the 1982 primary congressional elections. All but one of them[3] have proposed a redistricting plan. That plan is embodied in Exhibit P-1(a) and (b), and the map depicting the proposed districts is Exhibit P-1(c). The plan shown on Exhibit P-1(c) produces a high population district of 526,087 and a low population district of 526,062, or a maximum variation of only 25 persons, and an absolute mean deviation of 5.9 persons. The relative overall range is .00475% and the relative mean deviation is .00112%. Thus the plan reflected in Exhibit P-1(c) achieves the lowest population deviation of any plan which has been presented. Moreover it goes much further than the Hagedorn or Zimmer plans in achieving compact districts. Like all the plans considered, it avoids placing incumbents in the same district. Unlike any of the others, however, it achieves the extremely low population deviation in part by splitting off certain census tracts from the Essex County municipality of Belleville, and the Hudson County community of Kearny. The plan, in what it proposes as the 10th Congressional District, preserves a congressional district in which a majority of the population is black. No evidence has been offered from which we could find that it is designed to achieve partisan advantage.
The two great advantages of the Exhibit P-1(c) plan, over any of the others, are the achievement of smaller population deviations, and the creation of more compact districts. The only disadvantage which the plan presents is the splitting of two North Jersey municipalities in order to achieve those advantages. We hold that this disadvantage is outweighed by the advantages of compactness and population near uniformity. Thus, among those in evidence, the plan which in our view most nearly fits the appropriate criteria for a *1265 court considering a congressional reapportionment plan as a remedy for an unconstitutional reapportionment statute, is that set forth in Exhibits P-1(a)(b) and (c).
Ordered, adjudged and decreed that the primary elections and elections for Members of the House of Representatives shall be conducted, in New Jersey, until the further order of this court, or until the next decennial census, whichever is earlier, from the single member districts set forth in the Opinion filed herewith.


    1ST CONGRESSIONAL DISTRICT
Burlington County
  Maple Shade Township                            20,525
  Palmyra Borough                                  7,085
  Riverton Borough                                 3,068
Camden County
  Audubon Park Borough                             1,274
  Barrington Borough                               7,418
  Bellmawr Borough                                13,721
  Berlin Borough                                   5,786
  Berlin Township                                  5,348
  Brooklawn Borough                                2,133
  Camden City                                     84,910
  Chesilhurst Borough                              1,590
  Clementon Borough                                5,764
  Collingswood Borough                            15,838
  Gibbsboro Borough                                2,510
  Gloucester City                                 13,121
  Gloucester Township                             45,156
  Haddon Township                                 15,875
  Hi-Nella Borough                                 1,250
  Laurel Springs Borough                           2,249
  Lawnside Borough                                 3,042
  Lindenwold Borough                              18,196
  Magnolia Borough                                 4,881
  Mount Ephraim Borough                            4,863
  Oaklyn Borough                                   4,223
  Pennsauken Township                             33,775
  Pine Hill Borough                                8,684
  Pine Valley Borough                                 23
  Runnemede Borough                                9,461
  Somerdale Borough                                5,900
  Stratford Borough                                8,005
  Tavistock Borough                                    9
  Winslow Township                                20,034
  Woodlynne Borough                                2,578
Gloucester County
  Clayton Borough                                  6,013
  Deptford Township                               23,473
  East Greenwich Township                          4,144
  Greenwich Township                               5,404
Gloucester County
  Harrison Township                                3,585
  Logan Township                                   3,078
  Monroe Township                                 21,639
  National Park Borough                            3,552
  Paulsboro Borough                                6,944
  Swedesboro Borough                               2,031
  Washington Township                             27,878
  Wenonah Borough                                  2,303
  West Deptford Township                          18,002
  Westville Borough                                4,786
  Woodbury City                                   10,353
  Woodbury Heights Borough                         3,460
  Woolwich Township                                1,129
                                                 _______
                                                 526,069
    2ND CONGRESSIONAL DISTRICT
Atlantic County
  All                                            194,119
Cape May County
  All                                             82,266
Cumberland County
  All                                            132,866
Gloucester County
  Elk Township                                     3,187
  Franklin Township                               12,396
  Glassboro Borough                               14,574
  Mantua Township                                  9,193
  Newfield Borough                                 1,563
  Pitman Borough                                   9,744
  South Harrison Township                          1,486
Salem County
  All                                             64,676
                                                 _______
                                                 526,070
    3RD CONGRESSIONAL DISTRICT
Monmouth County
  Allenhurst Borough                                 912
  Asbury Park City                                17,015
  Atlantic Highlands Borough                       4,950
  Avon-by-the-Sea Borough                          2,337
  Belmar Borough                                   6,771
  Bradley Beach Borough                            4,772
  Deal Borough                                     1,952
  Eatontown Borough                               12,703
  Fair Haven Borough                               5,679
  Hazlet Township                                 23,013
  Highlands Borough                                5,187
  Interlaken Borough                               1,037



*1266
Monmouth County
  Keansburg Borough                               10,613
  Keyport Borough                                  7,413
  Little Silver Borough                            5,548
  Loch Arbour Village                                369
  Long Branch City                                29,819
  Manasquan Borough                                5,354
  Middletown Township                             62,574
  Monmouth Beach Borough                           3,318
  Neptune City Borough                             5,276
  Neptune Township                                28,366
  Oceanport Borough                                5,888
  Ocean Township                                  23,570
  Red Bank Borough                                12,031
  Rumson Borough                                   7,623
  Sea Bright Borough                               1,812
  Sea Girt Borough                                 2,650
  Shrewsbury Borough                               2,962
  Shrewsbury Township                                995
  Spring Lake Borough                              4,215
  Spring Lake Heights Borough                      5,424
  South Belmar Borough                             1,566
  Tinton Falls Borough                             7,740
  Union Beach Borough                              6,354
  West Long Branch Borough                         7,380
Ocean County
  Bay Head Borough                                 1,340
  Brick Township                                  53,629
  Dover Township                                  64,455
  Island Heights Borough                           1,575
  Lakewood Township                               38,464
  Lavallette Borough                               2,072
  Mantoloking Borough                                433
  Point Pleasant Beach Borough                     5,415
  Point Pleasant Borough                          17,747
  Seaside Heights Borough                          1,802
  South Toms River Borough                         3,954
                                                 _______
                                                 526,074
    4TH CONGRESSIONAL DISTRICT
Burlington County
  Bordentown City                                  4,441
  Bordentown Township                              7,170
  Burlington City                                 10,246
  Burlington Township                             11,527
  Chesterfield Township                            3,867
  Eastampton Township                              3,814
  Fieldsboro Borough                                 597
  Florence Township                                9,084
  Mansfield Township                               2,523
  Springfield Township                             2,691
  Westampton Township                              3,383
Mercer County
  East Windsor Township                           21,041
  Ewing Township                                  34,842
  Hamilton Township                               82,801
  Hightstown Borough                               4,581
  Hopewell Borough                                 2,001
  Hopewell Township                               10,893
Mercer County
  Lawrence Township                               19,724
  Pennington Borough                               2,109
  Trenton City                                    92,124
  Washington Township                              3,487
Middlesex County
  Jamesburg Borough                                4,114
  Monroe Township                                 15,858
  Plainsboro Borough                               5,605
Monmouth County
  Allentown Borough                                1,962
  Brielle Borough                                  4,068
  Colts Neck Township                              7,888
  Englishtown Borough                                976
  Farmingdale Borough                              1,348
  Freehold Borough                                10,020
  Freehold Township                               19,202
  Holmdel Township                                 8,447
  Howell Township                                 25,065
  Manalapan Township                              18,914
  Marlboro Township                               17,560
  Millstone Township                               3,926
  Roosevelt Borough                                  835
  Upper Freehold Township                          2,750
  Wall Township                                   18,952
Ocean County
  Jackson Township                                25,644
                                                 _______
                                                 526,080
    5TH CONGRESSIONAL DISTRICT
Bergen County
  Allendale Borough                                5,901
  Alpine Borough                                   1,549
  Bergenfield Borough                             25,568
  Closter Borough                                  8,164
  Cresskill Borough                                7,609
  Demarest Borough                                 4,963
  Dumont Borough                                  18,334
  Emerson Borough                                  7,793
  Glen Rock Borough                               11,497
  Harrington Park Borough                          4,532
  Haworth Borough                                  3,509
  Hillsdale Borough                               10,495
  Hohokus Borough                                  4,129
  Mahwah Township                                 12,127
  Midland Park Borough                             7,381
  Montvale Borough                                 7,318
  Northvale Borough                                5,046
  Norwood Borough                                  4,413
  Oakland Borough                                 13,443
  Old Tappan Borough                               4,168
  Oradell Borough                                  8,658
  Paramus Borough                                 26,474
  Park Ridge Borough                               8,515
  Ramsey Borough                                  12,899



*1267
Bergen County
  Ridgewood Village                               25,208
  Rivervale Township                               9,489
  Rochelle Park Township                           5,603
  Rockleigh Borough                                  192
  Saddle River Borough                             2,763
  Tenafly Borough                                 13,552
  Upper Saddle River Borough                       7,958
  Waldwick Borough                                10,802
  Washington Township                              9,550
  Westwood Borough                                10,714
  Woodcliff Lake Borough                           5,644
  Wyckoff Borough                                 15,500
Passaic County
  Bloomingdale Borough                             7,867
  Haledon Borough                                  6,607
  Hawthorne Borough                               18,200
  North Haledon Borough                            8,177
  Ringwood Borough                                12,625
  Wanague Borough                                 10,025
  West Milford Township                           22,750
Sussex County
  Andover Borough                                    892
  Andover Township                                 4,506
  Branchville Borough                                870
  Frankford Township                               4,654
  Franklin Borough                                 4,486
  Fredon Township                                  2,281
  Hamburg Borough                                  1,832
  Hardyston Township                               4,553
  Hopatcong Borough                               15,531
  Lafayette Township                               1,614
  Montague Township                                2,066
  Newton Town                                      7,748
  Ogdensburg Borough                               2,737
  Sandyston Township                               1,485
  Sparta Township                                 13,333
  Stanhope Borough                                 3,638
  Sussex Borough                                   2,418
  Vernon Township                                 16,302
  Walpack Township                                   150
  Wantage Township                                 7,268
                                                 _______
                                                 526,075
    6TH CONGRESSIONAL DISTRICT
Middlesex County
  Carteret Borough                                20,598
  Edison Township                                 70,193
  Highland Park Borough                           13,396
  Metuchen Borough                                13,762
  New Brunswick City                              41,442
  North Brunswick Township                        22,220
  Old Bridge Township                             51,515
  Perth Amboy City                                38,951
  Sayreville Borough                              29,969
  South Amboy                                      8,322
  South River Borough                             14,361
  Woodbridge Township                             90,074
Monmouth County
  Aberdeen Township                               17,235
  Matawan Borough                                  8,837
Union County
  Linden City                                     37,836
  Rahway City                                     26,723
  Roselle Borough                                 20,641
                                                 _______
                                                 526,075
    7TH CONGRESSIONAL DISTRICT
Essex County
  Millburn Township                               19,543
Middlesex County
  Dunellen Borough                                 6,593
  Middlesex Borough                               13,480
Somerset County
  Bound Brook Borough                              9,710
  Bridgewater Township                            29,175
  Green Brook Township                             4,640
  Manville Borough                                11,278
  North Plainfield Borough                        19,108
  Warren Township                                  9,805
  Watchung Borough                                 5,290
Union County
  Berkley Heights Township                        12,549
  Clark Township                                  16,699
  Cranford Township                               24,573
  Elizabeth City                                 106,201
  Fanwood Borough                                  7,767
  Garwood Borough                                  4,752
  Kenilworth Borough                               8,221
  Mountainside Borough                             7,118
  New Providence Borough                          12,426
  Plainfield City                                 45,555
  Roselle Park Borough                            13,377
  Scotch Plains Township                          20,774
  Springfield Township                            13,955
  Summit City                                     21,071
  Union Township                                  50,184
  Westfield Town                                  30,447
  Winfield Township                                1,785
                                                 _______
                                                 526,076
    8TH CONGRESSIONAL DISTRICT
Bergen County
  Franklin Lakes Borough                           8,769



*1268
Essex County
  Belleville Town (part)
    Ward # 1District # 2                          1,146
    Ward # 1District # 3                          1,112
    Ward # 1District # 6                            926
    Ward # 1District # 7                            976
    Ward # 1District # 8                          2,453
    Ward # 1District # 9                          1,413
    Ward # 1District # 10                         2,547
    Ward # 1District # 11                         2,000
    Ward # 1District # 12                         1,349
    Ward # 2                                      16,566
  Bloomfield Town                                 47,792
  Glen Ridge Borough                               7,855
  Montclair Town                                  38,321
  Nutley Town                                     28,998
Morris County
  Riverdale Borough                                2,530
Passaic County
  Clifton City                                    74,388
  Little Falls Township                           11,496
  Passaic City                                    52,463
  Paterson City                                  137,970
  Pompton Lakes Borough                           10,660
  Prospect Park Borough                            5,142
  Totowa Borough                                  11,448
  Wayne Township                                  46,474
  West Paterson Borough                           11,293
                                                 _______
                                                 526,087
    9TH CONGRESSIONAL DISTRICT
Bergen County
  Bogota Borough                                   8,344
  Carlstadt Borough                                6,166
  Cliffside Park Borough                          21,464
  East Rutherford Borough                          7,849
  Edgewater Borough                                4,628
  Elmwood Park Borough                            18,377
  Englewood City                                  23,701
  Englewood Cliffs Borough                         5,698
  Fair Lawn Borough                               32,229
  Fairview Borough                                10,519
  Fort Lee Borough                                32,449
  Garfield City                                   26,803
  Hackensack City                                 36,039
  Hasbrouck Heights Borough                       12,166
  Leonia Borough                                   8,027
  Little Ferry Borough                             9,399
  Lodi Borough                                    23,956
  Lyndhurst Township                              20,326
  Maywood Borough                                  9,895
  Moonachie Borough                                2,706
  New Milford Borough                             16,876
  North Arlington Borough                         16,587
  Palisades Park Borough                          13,732
  Ridgefield Borough                              10,294
Bergen County
  Ridgefield Park Village                         12,738
  River Edge Borough                              11,111
  Rutherford Borough                              19,068
  Saddle Brook Township                           14,084
  South Hackensack Township                        2,229
  Teaneck Township                                39,007
  Teterboro Borough                                   19
  Wallington Borough                              10,741
  Wood-Ridge Borough                               7,929
Hudson County
  East Newark Borough                              1,923
  Kearny Town (part)
    Ward # 1District # 1                            962
    Ward # 1District # 2                          1,109
    Ward # 1District # 6                          1,019
    Ward # 3                                       8,578
    Ward # 4District # 5                            836
    Ward # 4District # 6                          1,281
    Ward # 4District # 7                          1,483
  Secaucus Town                                   13,719
                                                 _______
                                                 526,066
    10TH CONGRESSIONAL DISTRICT
Essex County
  Belleville Town (part)
    Ward # 1District # 1                          1,414
    Ward # 1District # 4                          1,550
    Ward # 1District # 5                          1,915
  East Orange City                                77,878
  Irvington Town                                  61,493
  Newark City                                    329,248
  Orange City                                     31,136
Union County
  Hillside Township                               21,440
                                                 _______
                                                 526,074
    11TH CONGRESSIONAL DISTRICT
Essex County
  Caldwell Borough                                 7,624
  Cedar Grove Township                            12,600
  Essex Fells Borough                              2,363
  Fairfield Borough                                7,987
  Livingston Township                             28,040
  Maplewood Township                              22,950
  North Caldwell Borough                           5,832
  Roseland Borough                                 5,330
  South Orange Village Township                   15,864
  Verona Borough                                  14,166
  West Caldwell Borough                           11,407
  West Orange Town                                39,510



*1269
Morris County
  Boonton Town                                     8,620
  Boonton Township                                 3,273
  Butler Borough                                   7,616
  Chatham Borough                                  8,537
  Chester Borough                                  1,433
  Chester Township                                 5,198
  Denville Township                               14,380
  Dover Town                                      14,681
  East Hanover Township                            9,319
  Florham Park Borough                             9,359
  Hanover Township                                11,846
  Jefferson Township                              16,413
  Kinnelon Borough                                 7,770
  Lincoln Park Borough                             8,806
  Madison Borough                                 15,357
  Mendham Borough                                  4,899
  Mendham Township                                 4,488
  Mine Hill Township                               3,325
  Montville Township                              14,290
  Mountain Lakes Borough                           4,153
  Mount Arlington Borough                          4,251
  Mount Olive Township                            18,748
  Netcong Borough                                  3,557
  Parsippany-Troy Hills Township                  49,868
  Pequannock Township                             13,776
  Randolph Township                               17,828
  Rockaway Borough                                 6,852
  Rockaway Township                               19,850
  Roxbury Township                                18,878
  Victory Gardens Borough                          1,043
  Wharton Borough                                  5,485
Sussex County
  Byram Township                                   7,502
  Green Township                                   2,450
Warren County
  Allamuchy Township                               2,560
  Frelinghuysen Township                           1,435
  Independence Township                            2,829
  Liberty Township                                 1,730
                                                 _______
                                                 526,078
    12TH CONGRESSIONAL DISTRICT
Hunterdon County
  All                                             87,361
Mercer County
  Princeton Borough                               12,035
  Princeton Township                              13,683
  West Windsor Township                            8,542
Middlesex County
  Cranbury Township                                1,927
  East Brunswick Township                         37,711
  Helmetta Borough                                   955
  Milltown Borough                                 7,136
  Piscataway Township                             42,223
  South Brunswick Township                        17,127
  South Plainfield Township                       20,521
  Spotswood Borough                                7,840
Morris County
  Chatham Township                                 8,883
  Harding Township                                 3,236
  Morris Township                                 18,486
  Morris Plains Borough                            5,305
  Morristown Town                                 16,614
  Passaic Township                                 7,275
  Washington Township                             11,402
Somerset County
  Bedminster Township                              2,469
  Bernards Township                               12,920
  Bernardsville Borough                            6,715
  Branchburg Township                              7,846
  Far Hills Borough                                  677
  Franklin Township                               31,358
  Hillsborough Township                           19,061
  Millstone Borough                                  530
  Montgomery Township                              7,360
  Peapack Gladstone Borough                        2,038
  Raritan Borough                                  6,128
  Rocky Hill Borough                                 717
  Somerville Borough                              11,973
  South Bound Brook Borough                        4,331
Sussex County
  Hampton Township                                 3,916
  Stillwater Township                              3,887
Warren County
  Alpha Borough                                    2,644
  Belvidere Town                                   2,475
  Blairstown Township                              4,360
  Franklin Township                                2,341
  Greenwich Township                               1,738
  Hackettstown Town                                8,850
  Hardwick Township                                  947
  Harmony Township                                 2,592
  Hope Township                                    1,468
  Knowlton Township                                2,074
  Lopatcong Township                               4,998
  Mansfield Township                               5,780
  Oxford Township                                  1,659
  Pahaquarry Township                                 26
  Phillipsburg Town                               16,647
  Pohatcong Township                               3,856
  Washington Borough                               6,429



*1270
Warren County
  Washington Township                              4,243
  White Township                                   2,748
                                                 _______
                                                 526,063
    13TH CONGRESSIONAL DISTRICT
Burlington County
  Bass River Township                              1,344
  Beverly City                                     2,919
  Cinnaminson Township                            16,072
  Delanco Township                                 3,730
  Delran Township                                 14,811
  Edgewater Park Township                          9,273
  Evesham Township                                21,508
  Hainesport Township                              3,236
  Lumberton Township                               5,236
  Medford Lakes Borough                            4,958
  Medford Township                                17,622
  Moorestown Township                             15,596
  Mount Holly Township                            10,818
  Mount Laurel Township                           17,614
  New Hanover Township                            14,258
  North Hanover Township                           9,050
  Pemberton Borough                                1,198
  Pemberton Township                              29,720
  Riverside Township                               7,941
  Shamong Township                                 4,537
  Southampton Township                             8,808
  Tabernacle Township                              6,236
  Washington Township                                808
  Willingboro Township                            39,912
  Woodland Township                                2,285
  Wrightstown Borough                              3,031
Camden County
  Audubon Borough                                  9,533
  Cherry Hill Township                            68,785
  Haddonfield Borough                             12,337
  Haddon Heights Borough                           8,361
  Merchantville Borough                            3,972
  Voorhees Township                               12,919
  Waterford Township                               8,126
Ocean County
  Barnegat Township                                8,702
  Barnegat Light Borough                             619
  Beach Haven Borough                              1,714
  Beachwood Borough                                7,687
  Berkeley Township                               23,151
  Eagleswood Township                              1,009
  Harvey Cedars Borough                              363
  Lacey Township                                  14,161
  Lakehurst Borough                                2,908
  Little Egg Harbor Township                       8,483
  Long Beach Township                              3,488
  Manchester Township                             27,987
  Ocean Gate Borough                               1,385
  Ocean Township                                   3,731
  Pine Beach Borough                               1,796
  Plumsted Township                                4,674
  Seaside Park Borough                             1,795
  Ship Bottom Borough                              1,427
  Stafford Township                               10,385
  Surf City Borough                                1,571
  Tuckerton Borough                                2,472
                                                 _______
                                                 526,062
    14TH CONGRESSIONAL DISTRICT
Hudson County
  Bayonne City                                    65,047
  Guttenberg Town                                  7,340
  Harrison Town                                   12,242
  Hoboken City                                    42,460
  Jersey City                                    223,532
  Kearny Town (part)
  Ward # 1District # 3                            1,045
  Ward # 1District # 4                            1,245
  Ward # 1District # 5                            1,103
  Ward # 2                                        10,506
  Ward # 4District # 1                            1,174
  Ward # 4District # 2                            1,673
  Ward # 4District # 3                              846
  Ward # 4District # 4                            1,323
  Ward # 4District # 8                            1,552
  North Bergen Township                           47,019
  Union City                                      55,593
  Weehawken Township                              13,168
  West New York Town                              39,194
                                                 _______
                                                 526,062

NOTES
[1]  Karcher v. Daggett, ___ U.S. ___, 103 S. Ct. 2653, 77 L. Ed. 2d 133 (1983), aff'g Daggett v. Kimmelman, 535 F. Supp. 978 (D.N.J.1982).
[2]  Karcher v. Daggett, 455 U.S. 1303, 102 S. Ct. 1298, 71 L. Ed. 2d 635 (1982) (Brennan, J., in chambers).
[3]  We are advised that Congressman Courter, a plaintiff in No. 82-388, has terminated the authority of the firm of Hellring, Lindeman, Goldstein & Siegal to act on his behalf, and that he disapproves of the submission of the plan in question.